EXHIBIT 99.2 PACIFIC THERAPEUTICS LTD. MANAGMENTS’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Three-Month Ended March 31, 2014 Overview This MD&A has been prepared as of May 28, 2014 and the following information should be read in conjunction with the Issuer’s un-audited financial statements for the quarter ended March 31, 2014 together with the notes thereto. The Issuer’s financial statements for the period have been prepared in accordance with International Financial Reporting Standards (IFRS). This discussion contains forward-looking statements that involve certain risks and uncertainties. Statements regarding future events, expectations and beliefs of management and other statements that do not express historical facts are forward-looking statements. In this discussion, the words “believe”, “may”, “will”, “estimate”, “continue”, “anticipate”, “intend”, “expect”, “plan”, “predict”, “potential” and similar expressions, as they relate to the Issuer, its business and management, are intended to identify forward looking statements. The Issuer has based these forward-looking statements largely on its current expectations and projections about future events and financial trends affecting the financial condition of the business. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward looking statements are based on information available at the time those statements are made and/or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Except as may be required by applicable law or stock exchange regulation, the Issuer undertakes no obligation to update publicly or release any revisions to these forward looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. Accordingly, readers should not place undue reliance on forward-looking statements. If the Issuer updates one or more forward-looking statements, no inference should be drawn that additional updates will be made with respect to those or other forward-looking statements. Additional information relating to the Issuer, is available by accessing the SEDAR website at www.sedar.com. Business Overview and Strategy The Issuer is a development stage specialty pharmaceutical company. The Issuer is focused on developing late stage clinical therapies and in-licensed novel compounds for Fibrosis, Erectile Dysfunction (ED) and other indications. The Issuer’s lead compound for Fibrosis, PTL-202 is a combination of already approved drugs with a well established safety profile. PTL-202 has completed an initial clinical trial. The Issuer’s lead product for Erectile Dysfunction PTL-2015 is an oral dissolving version of a top selling therapy for ED. PTL-2015 has completed a pilot bioavailability study in humans. The Issuer’s pipeline includes PTL-303, a novel drug for the treatment of Liver Cirrhosis.PTL-303 has shown efficacy in cellular assays. 1 The Issuer will continue to operate virtually, outsourcing all non-core activities such as pre-clinical research and clinical trials and manufacturing. The Issuer will continue to build core skills in managing clinical development of therapies, licensing and commercialization. The Issuer will use its skills, taking in-licensed approved and late stage drug candidates through mid stage human clinical trials. The Issuer currently is focused on therapies for rare fibrosis indications including Idiopathic Pulmonary Fibrosis (IPF), Liver Cirrhosis, Scleroderma Associated Pulmonary Fibrosis, Lung Transplant Rejection as well as ED. The Issuer’s strategy is to sell or out-license its product candidates and technologies after completing Phase 2 clinical trial proof of principal studies. At this stage of development the value of product candidates has been maximized in relation to the capital spent to develop them. In the case of PTL-2015 the strategy is to complete the required clinical trials and register the product for marketing approval prior to out licensing. Overall Performance The Issuer will continue to operate virtually, outsourcing all non-core activities such as pre-clinical research and clinical trials and manufacturing. Corporate Highlights During the first three months of 2014 the Issuer accomplished the following: · On January 6, 2014, the Company extended the expiry date of 2,473,334 share purchase warrants exercisable to purchase one common share of the Company at an exercise price of $ $0.15 per share from the original expiry date of January 31, 2014 to July 31, 2014. The warrants were issued in connection with the Company’s ISA financing in 2011. · On January 6, 2014, the Company extended the expiry date 600,000 share purchase warrants exercisable to purchase one common share of the Company at an exercise price of $0.15 per share for the original expiry date of May 16, 2014 to November 16, 2014. The warrants were issued in connection with the Company’s ISA financing in 2011. · On January 6, 2014, the Company extended the expiry date 60,000 share purchase warrants exercisable to purchase one common share of the Company at an exercise price of $0.25 per share from the original expiry date of February 28, 2014 to August 28, 2014. The warrants were issued in connection with the private placement in February 28, 2011. · On January 10, 2014, the Company engaged Gale Capital Corp. for investor relation services. The term of the contract is for one year for fees of $10,000 lump sum up-front payment and $2,500 per month there after and may be terminated by either party after three months. 2 · On January 10, 2014, the Company granted 400,000 stock options to advisors and consultants of the Company to purchase common shares of the Company for proceeds of $0.10 per common share expiring January 10, 2017. · On March 7, 2014 the Company issued 525,000 stock options to directors, officers, advisors and consultants of the Company to purchase common shares of the Company for proceeds of $0.10 per common share expiring March 7, 2019. Selected Financial Information The financial information reported here has been prepared in accordance with IFRS. The Issuer uses the Canadian dollar (CDN) as its reporting currency. Selected un-audited financial data for interim operations of the Issuer for the three months ended March 31, 2014, March 31, 2013 and March 31, 2012 is presented below: Selected Statement of Operations Data Period ended Three Months ended March 31, 2014 (1) Three Months ended March 31, 2013 (1) Three Months ended March 31, 2012 (1) Total revenues $Nil $Nil $Nil Net and Comprehensive loss Basic loss per share Diluted loss per share (Unaudited) Weighted average shares (1) Financial data for the quarter prepared using IFRS The net loss and comprehensive loss from operations of $174,225 for the three months ended March 31, 2014 decreased when compared to the loss and comprehensive loss from operations of $174,535 for the three months ended March 31, 2013.The decreased loss is primarily due to a decrease in advertising and promotion, derivative liability, write-off of a license and investor relations in the three month period ended March 31, 2014 as compared to the three month period ended March 31, 2013. These decreased expenses were offset by an increase in stock based compensation, insurance costs and professional fees in the three months ended March 31, 2014. Selected Balance Sheet Data Period ended March 31, 2014(1) December 31, 2013(1) Cash & Equivalents Current assets Property and equipment (net of depreciation) Patents & Licenses (net of amortization) Total Assets Current liabilities Non-Current liabilities Nil $Nil Total liabilities Working Capital (1) Financial data prepared using IFRS Cash and equivalents decreased in the first three months by $170,472 from $180,692 on December 31, 2012 to $10,220 as of March 31, 2014. 3 Comparison of the Quarters ending March 31, 2014, March 31, 2013 and March 31, 2012 As the focus of management during the first three months of 2014 was on preparing for further clinical trials of PTL-202 and PTL-2015 no revenues were realized. Revenues The Issuer has no drug therapies approved or for sale and has not generated any revenue from the sale of drug therapies.The Issuer has not recognized any revenue since inception through March 31, 2014.The Issuer does not expect to receive any revenues until after the completion of the Phase 2 trial of PTL-202 or the approval for marketing of PTL-2015. The Issuer’s revenues will be earned through upfront payments from licenses, milestone payments included in-licenses and royalty income from licenses.The Issuer’s revenues will depend on out licensing the Issuer’s drug candidates to suitable development and commercialization partners and its partners’ abilities to successfully complete clinical trials and commercialize the Issuer’s drug candidates worldwide. Expenses The net loss and comprehensive loss from operations for the three months ended March 31, 2014 was $174,225 (March 31, 2013 - $174,535) a favorable variance of $310. The decreased loss is primarily due to a license write-off of $42,510 in the three month period ended March 31, 2013, decrease in investor relations of $22,500, loss on derivative liability of $18,950 and a decrease in advertising and promotion of $8,655. These decreases were offset by increases in stock based compensation in 2014 of $71,940 as the Company issued 925,000 options to directors, officers, advisors and consultants of the Company to purchase common shares of the Company for proceeds of $0.10 per common share, 400,000 options expire January 10, 2017 and 525,000 options expire march 2, 2019, decrease in professional fees and wages of $16,305 and increase travel costs of $3,835. The net loss and comprehensive loss from operations for the three months ended March 31, 2013 was $174,535 (March 31, 2012 - $147,137) an unfavourable variance of $27,398. The increased loss is primarily due to an increase in license write-off of $42,510, advertising and promotion of $19,158, loss on the re-measurement of the component parts of the convertible note to fair value of $18,950, partially offset by a reduction in interest expense of $78,400. Research & Development Expense Research and development expense consists primarily of salaries for management of research contracts and research contracts for pre-clinical studies, clinical studies and assay development as well as the development of clinical trial protocols and application to government agencies to conduct clinical trials, including consulting services fees related to regulatory issues and business development expenses related to the identification and evaluation of new drug candidates. Research and development costs are expensed as they are incurred. 4 Three Months ended March 31, 2014 Three Months ended March 31, 2013 Three Months ended March 31, 2012 Research and Development Expenses Personnel, Consulting, and Stock-based Compensation $
